Title: To John Adams from Smith Thompson, 29 November 1821
From: Thompson, Smith
To: Adams, John


				
					Sir
					Washington Nov. 29th. 1821
				
				I have received your letter of the 19th. Inst. inclosing one from Master Jesse Y. Shaw soliciting your aid in procuring him a Midshipmans warrant. Altho the Department is much pressed with applications for the service, yet the oddity of this Young Gentlemans letter is calculated to excite curiosity, and shall receive due consideration, more especially as you have deemed it worthy your attention. If the measures adopted by Congress at the ensuing Session shall justify me in making any considerable additions to our present number of Midshipmen I will endeavor to give this Young man an opportunity to develop his hidden talentWith great Respect / I have the honor to be / Your humble Servant
				
					Smith Thompson
				
				
			